NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IMMANUEL CHRISTIAN PRICE, AKA                   No. 17-56948
Immanuel C. Price,
                                                D.C. No. 3:16-cv-00412-BEN-PCL
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

ALEXANDRU GALIU, Deputy Sheriff in
San Diego; JOHN DOE, Deputy #2,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      California state prisoner Immanuel Christian Price, AKA Immanuel C.

Price, appeals pro se from the district court’s judgment dismissing his 42 U.S.C.

§ 1983 action alleging constitutional violations arising from his initial booking



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process at the San Diego County Jail while he was a pretrial detainee. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under Heck v.

Humphrey, 512 U.S. 477 (1994). Whitaker v. Garcetti, 486 F.3d 572, 579 (9th Cir.

2007). We may affirm on any basis supported by the record. Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly dismissed as Heck-barred Price’s excessive force

claim because success on this claim would necessarily imply the invalidity of his

conviction, and Price failed to allege that his conviction has been invalidated. See

Heck, 512 U.S. at 486-87. Contrary to Price’s contentions, his allegations are not

sufficient to show that his excessive force claim is distinct from the incident that

led to his conviction for resisting an officer. See Smith v. City of Hemet, 394 F.3d
689, 699 (9th Cir. 2005) (en banc) (Heck-bar does not apply if claim arises from

events that did not occur at the same time and place as the criminal offense).

      Dismissal of Price’s unreasonable search and seizure claim was proper

because Price failed to allege facts sufficient to state a claim under the Fourth

Amendment. See Fuller v. M.G. Jewelry, 950 F.2d 1437, 1449 (9th Cir. 1991)

(body cavity search permissible where probable cause exists); see also Schmerber

v. California, 384 U.S. 757, 769-70 (1966) (exigent circumstances exception to

probable cause warrant requirement).

      AFFIRMED.


                                           2                                     17-56948